

Exhibit 10.32
EXTENSION OF LEASE


This Extension of Lease is made on February 25, 2020, between Liberty Vista, a
California limited partnership ("Lessor"), whose address is 1000 Pioneer Way, El
Cajon. CA 92020, and Exagen Diagnostics. lnc., ("Lessee"), with reference to
1221 Liberty Way, San Diego, CA 92083 who agree as follows:


1.Recitals. This Extension of Lease is made with reference to the following
facts and objectives:
a.Lessor and Lessee entered into a written Lease dated August 15, 2014, as
extended February 1, 2018 ("the Lease") in which Lessor leased to Lessee, and
Lessee leased from Lessor, premises located in the City of San Diego, County of
San Diego, California, commonly known as 1221 Liberty Way, San Diego, CA 92083,
consisting of approximately 19,504 square feet ("Premises").
b.The term of the Lease expires on January 31, 2021.
c.The parties desire to extend the term of the Lease for an additional period of
five (5) years beginning February 1, 2021.
2.Extension of Term. The term of the Lease shall be extended for an additional
period of five (5) years from and after February 1, 2021, so that the term of
the Lease shall extend to and include January 31, 2026.
3.Base Monthly Rent. Base monthly rent for the extended term shall be as
follows:

February 1, 2021 through January 31, 2022$19,000.00 Payable MonthlyFebruary 1,
2022 through January 31, 2023$19,600.00 Payable MonthlyFebruary 1, 2023 through
January 31, 2024$20,200.00 Payable MonthlyFebruary 1, 2024 through January 31,
2025$20,800.00 Payable MonthlyFebruary 1, 2025 through January 31,
2026$21,400.00 Payable Monthly

4.Rent Abatement. Base Monthly Rent shall be 50% abated commencing the first
full month after execution of this extension and continuing for a total of ten
(10) months thereafter. Rent Abatement is contingent upon this Extension being
executed by Lessee no later than March 6, 2020 at 4pm PST. If the Extension is
executed after this time the abated rent shall be nine (9) months and decline at
a rate of one (1) month of rent abatement for each one (1) week delay in
executing the Extension.
5.Signage. Lessee will be permitted to install reasonable and appropriate
signage, subject to applicable laws and regulations and Lessors prior written
consent.
6.Condition of Premise. The property will be delivered in its "as-is" condition
upon lease extension execution.
7.Tenant Improvement Allowance. Lessor hereby grants to Lessee a tenant
improvement allowance of Seventy-Five Thousand Dollars ($75,000.00) (the
"Allowance"). If the Tenant Improvement costs exceeds the Allowance, Lessee
agrees to pay for such excess using its funds or the Lessor provided "Additional
Allowance" of up to Fifty Thousand Dollars ($50,000.00). Any portion of the
Additional Allowance used by Lessee shall be amortized over the remaining term
of the lease at 7% annual increase and paid monthly as additional Base Rent. The
Allowance and Additional Allowance (collectively the "Allowances") are to be
used for the payment of the cost of preparing all plans and specifications, the
payment of plan check, permit and fees relating to construction of the tenant
improvements, and construction of the tenant improvements. Lessor shall not
charge a construction management or supervision fee for its oversight of the
Tenant Improvements. The cost of the Tenant Improvements shall be charged
against the Allowances. In no event will the Allowances be used to pay for
Lessee's furniture, artifacts, equipment, telephone systems or any other items
of personal property or Lessee. All tenant improvements must be approved by
Lessor and permitted with the local governing authority prior to construction.
Any unused portion of the Allowances as of January 31, 2021 will not be refunded
to Lessee or be available to Lessee as a credit against any obligations of
Lessee under the Lease. Lessor shall reimburse Lessee for approved expenses upon
receipt of copies of paid invoices and appropriate lien releases from outside
contractors.
Lessee inherited improvements from the previous tenant and has continued to make
capital improvements to the Premises; therefore, Lessee shall not be responsible
for any restoration of improvements completed prior to this extension agreement.
8.ADA Compliance. Lessor warrants that to the best of its knowledge the exterior
improvements meet applicable ADA requirements. If the exterior improvements do
not comply with said warranty, Lessor shall, except as otherwise provided in the
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non compliance, rectify the same at
Lessor's expense. If Lessee does not give Lessor written notice of



--------------------------------------------------------------------------------



non-compliance with this warranty by January 31, 2021, correction of that
non-compliance shall be the obligation of the Lessee at Lessee's sole cost and
expense.
9.Lessor's Work. Lessor shall be responsible for delivering all exterior
building lights in good operating condition and removing the four (4) dead trees
at the entrance of the building (subject to Lessors review of specific trees)
within 60 days of a fully executed lease Extension.
10.Maintenance and Operating Costs and Obligations. Lessor will arrange for the
management of the property and arrange and supervise the maintenance of the
landscaping, parking lot, roof, HVAC equipment. building exterior. Lessee will
reimburse Landlord for the appropriate costs and appropriate reserves.
11.Governmental Regulations. Lessor will be responsible for any binding
governmental order pertaining to the property that is not related to Lessee's
use, occupancy or alteration of the property. Lessee will be responsible for any
governmental order pertaining to the property that is related to its use,
occupancy or alteration of the property.
12.Option. Lessor hereby grants to Lessee the option to extend the term of this
Lease for one (1) five (5) year period at Fair Market Value, commencing when the
prior term expires. In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor at least nine (9) months prior to the
date that the option period would commence. The Base Rent during the first year
of the option period shall be at the then prevailing fare market rate, but not
less than the Base Rent in effect immediately prior to the commencement of the
extended term. Thereafter, on each anniversary of the commencement of the
extended term, the Base Rent will increase by 3%.
13.Utilities. Lessee will be responsible for all utilities serving the property.
14.FF&E. Lessee has the right, at its sole cost and expense, to repair, replace,
or dispose of all existing furniture in the building. Lessor shall have no
further rights to said furniture.
15.Security Deposit: Lessee's Security Deposit shall be $22,000.00. Lessor
currently holds a Security Deposit of $40,412.00 and will return to Lessee
$18,412.00 within 30 days of executing this Extension.
16.Lessor Ownership Assignment. The Lessor of the premises was assigned from Oak
Properties, a California general partnership to: Liberty Vista, a California
limited partnership.
17.Effectiveness of Lease. Except as set forth in this Extension of Lease, all
the provisions of the Lease shall remain unchanged and in full force and effect.







LESSOR:LESSEE:Liberty VistaExagen Diagnostics, Inc.A California Limited
PartnershipBy: Hamann Property Management, Inc.Authorized AgentBy: /s/ Brendan
ThiessenBy: /s/ Fortunato Ron RoccaFortunato Ron Rocca, President & CEODate:
3/12/2020Date: 3/06/2020




